DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 7, filed February 26, 2021, with respect to objections to the claims, claim interpretation, and rejections under 35 U.S.C. § 112  have been fully considered and are persuasive.  The objections and rejections to the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-7, 9-11, 13-16, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13, the closest prior art of record is Sikora (US 5433772).  Sikora does not teach or fairly suggest the limitation “wherein the electrification apparatus comprises a frame installation protrusion that extends linearly along a side surface of the electrification apparatus, that protrudes outward from the side surface of the electrification apparatus, and that is configured to be seated on the sliding protrusion” in the last 4 lines of independent claims 1 and 13.  Additionally, none of the other prior art references of record teaches or suggest a motivation to include this structural feature. Therefore, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide said electrification apparatus with “a frame installation protrusion that extends linearly along a side surface of the electrification apparatus, that protrudes outward from the side surface of the electrification apparatus, 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 9, 2021


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776